Citation Nr: 1635647	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  11-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Whether the character and circumstances of the Veteran's discharge for the service period from February 3, 1983 to June 16, 1988 is a bar to eligibility for VA benefits.



ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran had two periods of honorable active service with the U.S. Army from June 1966 to June 1968 with service in the Republic of Vietnam, and from July 1971 to June 1977.  He had additional service in the U.S. Navy from February 1983 to June 1988 and was discharged under conditions other than honorable.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which on reconsideration, upheld a previous VA administrative decision of May 1992 that determined the Veteran's service in the Navy from February 1983 to June 1988 was under conditions other than honorable.

The Veteran had a hearing on this matter at the RO in August 2009.  The Veteran requested a Board hearing on his substantive appeal; however, he failed to report to his scheduled hearing in 2011. 

This case was previously before the Board in March 2014.  The Board found that new and material evidence had been presented to reopen the character of discharge claim.  The Board then remanded the claim so that the Veteran could be afforded a VA examination.


FINDINGS OF FACT

1.  During his last period of service, the Veteran went absent without leave (AWOL) from December 27, 1983 to August 4, 1987, a period of 1, 316 days (just over three years and seven months). 

2.  The Veteran was tried by special court-martial and sentenced to be confined for 60 days, and discharged from naval service with a bad conduct discharge.

3.  There were no compelling circumstances to warrant the Veteran's prolonged AWOL period from December 27, 1983 to August 4, 1987.
4.  The Veteran was not insane at the time of the offense that led to his service discharge. 

5.  Competent medical evidence establishes that the Veteran's behavior at the time of the commission of the offense which warranted a bad conduct discharge did not meet the VA criteria for insanity.


CONCLUSION OF LAW

The character of the Veteran's discharge for the period of service from February 3, 1983 to June 16, 1988 is a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.159 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran was provided notice in a December 2008 letter.  Additionally, the Board notes that, despite not having representation, the Veteran has displayed actual knowledge of the regulations regarding character of discharge and has presented various statements and records discussing his contention that he was insane at the time of his period of AWOL.  He asserts that his military discharge should not be a bar to the payments of VA benefits for his third period of service.  

In addition, the duty to assist has been satisfied as the Veteran was afforded a July 2014 VA examination to address his claim of insanity.  There is no evidence of any outstanding identified evidence that has not been obtained.  Thus, VA's duties to notify and assist have been satisfied.  


LAW AND ANALYSIS

Under VA laws and regulations, and for benefits purposes, a "Veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2015).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  

Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); see Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  VA has no authority to alter the claimant's discharge classification -- the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, in this case, the Board is unable to alter the Veteran's bad conduct discharge listed on his DD 214.  

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12. 

Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and, (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

As to the exception to AWOL, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6). 

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: 

(i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation. 

(ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began. 

(iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph, the defense must go directly to the substantive issue of absence rather than to procedures, technicalities, or formalities. 

The Board, however, is not required to simply accept the Veteran's statements that he had compelling circumstances for a prolonged period of AWOL.  See Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003) (holding that the adjudicator is permitted to look at totality of evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL).

In this case, there are several material facts that are not in dispute.  During the Veteran's first period of service from June 1966 to June 1968 he served in the Republic of Vietnam.  He was granted entitlement to service connection for posttraumatic stress disorder (PTSD) in a June 2009 rating decision based upon stressors experienced during this first period of honorable service.  During the Veteran's second period of honorable service from July 1971 to June 1977, he suffered bilateral hearing loss.  He was granted service connection for his hearing loss in an April 2007 rating decision.  Regarding his period of AWOL during his third period of service from February 1983 to June 1988, the Veteran has provided several written statements regarding his reasons for leaving his Navy service.  He indicated that he was serving onboard a ship despite being unable to swim, that he was afraid he would be sent back to combat (Beirut, Lebanon), that his hearing loss/vertigo was hazardous to his service but he was expected to continue his service onboard, and that he felt that the Navy was not meeting its contractual obligations and, therefore, he did not need to meet his to the Navy.  The Veteran explained during his April 2009 initial PTSD VA examination that he did not seek mental health treatment until September 2008.  As such, the Board finds that there are not any outstanding medical treatment records documenting psychiatric symptomatology during his period of AWOL.  

The Veteran's service personnel records clearly justify his bad conduct discharge from military service on the basis of going AWOL for a period of 1,316 days.  A discharge on this basis constitutes a statutory bar to VA benefits.  38 C.F.R. § 3.12(c)(6).  The Board will address the potential defenses of insanity and compelling circumstances to this statutory bar to VA benefits in this case.

The initial question the Board will address is whether there were compelling circumstances to warrant his prolonged AWOL period of 1,316 days.  38 C.F.R. § 3.12(c)(6).  Upon review of the evidence, the Board finds there were no compelling circumstances to warrant this prolonged AWOL period.  In making this determination, the Board has reviewed the three factors to be considered for "compelling circumstances."  See 38 C.F.R. § 3.12(c)(6)(i-iii).  The Board must also consider the quality and length of the Veteran's military service, as well as the reasons the Veteran gave for going AWOL.

The Veteran had two periods of honest, faithful and meritorious service from June 1966 to June 1968 and from July 1971 to June 1977.  After a more than five year break, the Veteran re-enlisted (this time with the U.S. Navy) in February 1983.  During this third period of service, the Veteran served from February 3, 1983 until December 27, 1983, after which he was AWOL for more than three years.  Although the length and character of his prior two periods of service were honest, faithful and meritorious, his third period of service lasted only 10 months prior to his extended period of AWOL.  Therefore, the Board finds that the evidence of record is against a finding that the Veteran's service (during his third period of service), exclusive of his period of prolonged AWOL, was of such quality and length that it could be characterized as honest, faithful and meritorious and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).  Thus, this factor works against his compelling circumstances defense.

Regarding the reasons the Veteran provided for going AWOL, they did not include family emergencies or obligations or similar types of obligations or duties owed to third parties.  By his third period of service the Veteran was in his mid and late 30s, and had reached a level E6 with the U.S. Army.  The Board notes that the Veteran served in the Republic of Vietnam and has described witnessing death and other atrocities of war during his first period of service.  The Veteran also suffered hearing loss during his second period of service.  The regulations note that hardship and suffering incurred in overseas service or as a result of service-incurred disabilities are to by sympathetically considered in evaluating the person's state of mind at the time of the prolonged AWOL period.  Notably, the Veteran's Vietnam service and his hearing loss disability began during his prior periods of honorable service.  He entered his third period of service after having his hearing loss disability for six years or more.  

The Veteran has reported that his AWOL was a result of his fear of being sent back into a combat situation, and that this was a manifestation of his subsequently diagnosed PTSD.  He has described his fear of being sent back into a combat situation as stemming from the U.S. involvement in Beirut, Lebanon in 1983 and 1984.  Notably, however, the Veteran was AWOL from December 1983 until August 1987 and the U.S. involvement in Beirut, Lebanon ended in February 1984.  Thus, if his AWOL period were due to fear of combat service in Beirut, he could have returned to service after less than three months of AWOL.  Instead, his period of AWOL continued for another three years.

Additionally, the Veteran has stated that he feared for his health and safety as he was unable to swim but was stationed on a ship, and that his hearing loss was resulting in dizziness such that he fell down a ladder and injured his hand, shoulder and neck and that he struck his head and needed stitches.  His treatment records do show that he needed a cast for his hand and six stitches for a forehead laceration; however, he received medical care for these two injuries and was scheduled for and met with an audiologist during the 10 months that he served prior to his AWOL period.  There is an indication in the record that his period of AWOL began when he left a hospital where he was receiving treatment.  As such, it appears from the record that the Navy was providing the Veteran with medical care and was assessing his complaints of hearing loss and accompanying vertigo.  

Lastly, the record does not include information on a valid legal defense for his absence which would have precluded a conviction for AWOL.  Overall, after viewing the totality of the evidence, there is insufficient evidence of compelling circumstances to justify such an extended period of AWOL from December 27, 1983 to August 4, 1987. 

Despite the absence of compelling circumstances, however, the Board still must address whether the bar to VA benefits should be overturned, based on the theory that the Veteran was effectively "insane" when he went AWOL during his military service.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  "Insanity" is a defense to all possible statutory and regulatory bars to VA benefits.

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.  The insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

In addition, mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535, 539 (2000).  Establishing a causal connection between the insanity and the act(s) is not required; however, the burden is on the appellant to submit sufficient evidence of his insanity.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993).  To do so, the appellant must submit competent medical evidence that he was insane at the time of his offense.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  In this case, the Board finds that the appellant has not met his burden of showing that he was insane during his period of offense.  

First, the service treatment records reflect no evidence of a major psychiatric disorder or, indeed, any relevant complaints.  Although the Veteran's current diagnosis of PTSD is based upon his first period of service, at the time of his second period of service and enlistment for his third period of service, the Veteran reported no psychiatric symptoms and was not treated for any psychiatric disorders.  Although he went AWOL after only 10 months during his third period of service, his treatment records do not show any infractions, behavioral issues, or citations regarding his behavior.  Additionally, he did not seek treatment for any psychiatric concerns during his more than three years of AWOL.  

In July 2014, the Veteran was afforded a VA examination in connection with his claim of insanity during his period of AWOL.  He was noted to have current diagnoses of PTSD and major depressive disorder.  The examiner opined that it was less likely than not that the Veteran was insane at the time of his AWOL status between December 27, 1983 and August 4, 1987 (the Board notes the examiner cited the wrong beginning date for the Veteran's period of AWOL).  The Veteran repeatedly stated that his reasons for going AWOL were concerns that he would be hurt again if he went back aboard ship, that if he ended up in the water he would drown, or that he would be returned to a combat situation since the USS JFK was to be posted off the coast of Lebanon following the Beirut Towers bombing incident.  The examiner cited several of the Veteran's statements to VA regarding his fear of being sent back to combat or injuring himself again on the ship.  He also reported he had convinced himself that if the Navy was not going to meet their contractual obligations to him, then he had none to them.  The examiner found that the Veteran's statements revealed that he had a rational fear of being injured or dying and that he felt mistreated by the Navy.  The examiner noted that these feelings of fear, mistreatment and the failure of contractual obligations by the Navy were not symptoms of PTSD or any other acquired psychiatric disorder.  They indicated a "willful decision to disobey orders based on a rational fear of the potential consequences of situations he feared might happen."  

The examiner noted the Veteran's contention that he could not remember the first 3 to 4 days of his AWOL (2013 statement) or the first day of his AWOL (2014 examination).  He reported to the examiner that he did not remember leaving his service obligation until he reached the bus station.  "While he did state his nightmares and intrusive thoughts, memories and images related to Vietnam had increased while at the hospital, he did not report experiencing dissociative symptoms that would account for such a period of memory loss."  The examiner noted that there was no way to objectively validate a mental experience such as amnesia.  The examiner noted that if one concedes the possibility of a dissociative episode resulting in amnesia, this would account for only what might have happened the day he left the hospital, but, as noted above, the Veteran then went through a rational thought process in deciding it was acceptable for him to leave the Navy prior to going AWOL and that after one (or up to four) day of amnesia he was aware of his obligation to return.  The examiner again noted that the Veteran's fears of being injured or going back to combat, as well as his feeling of mistreatment by the Navy, were "evidence of rational, though misguided, thinking, not insanity."

The Veteran argues that his PTSD from his first period of service precipitated psychiatric symptoms during his third period of active duty such that he was rendered insane during the period of his AWOL.  However, the medical evidence of record does not support this assertion.  The Veteran has a diagnosis of PTSD, and is service-connected for PTSD, with stressors stemming from his first period of service.  However, the Veteran was able to honorably and meritoriously serve his second period of service without issue.  He then had a five year break prior to his third period of service, where he served for 10 months without any behavioral issues.  He has described a sort of amnesia surrounding the first few days of his period of AWOL; however, he has stated that it was short lived and he has not described additional dissociative problems after those initial four days.  His period of AWOL lasted for more than three years.  By his statements, the Veteran was dissatisfied with his Navy service and felt mistreated.  He was having difficulty with his hearing and being dizzy, and it took a fair amount of time for him to be seen by an audiologist.  During the interim period he injured himself twice during dizzy spells.  He felt that he was not receiving accurate treatment and that he should not be returned to the ship.  The Veteran has explained that it was this reasoning which brought him to feel that he needed to AWOL himself, and his dissatisfaction kept him away for more than three years despite the threat of potentially going to combat in Beirut, Lebanon having passed.   

Although the Veteran has argued that his period of AWOL itself was a "prolonged deviation from his normal method of behavior," the Board notes that the Veteran did not have any community or societal issues during his years of AWOL.  He appears to have reintegrated with society during his years of AWOL.  See 38 C.F.R. § 3.354(a).  As noted above, mental illness is not identical to insanity.  Although the Veteran may have had PTSD symptoms at the time of his period of AWOL, his symptoms did not render him insane.  

In light of the foregoing, the Board finds that the weight of the evidence does not demonstrate that the Veteran was "insane" when he went AWOL during his military service or that there were "compelling circumstances" for his prolonged AWOL period.  38 U.S.C.A. §§ 5303(a), 5107; 38 C.F.R. §§ 3.12(b), 3.102, 3.354.  Accordingly, the statutory bar to VA benefits as a result of being AWOL for a continuous period of at least 180 days is confirmed.  It follows that the character of the Appellant's military discharge is a bar to his receipt of VA benefits for his third period of service from February 1983 to June 1988.  In short, his claim must be denied.


ORDER

The Veteran received a bad conduct discharge for his service from February 1983 to June 1988 as a result of an AWOL for a continuous period of at least 180 days, which is a bar to his receiving VA benefits based on that service.  His appeal is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


